DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment 01/04/2021.

	Claims 1-8 previously presented. Claim 2 is currently canceled. Claims 1, 3-8 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170008923 (which is the unexamined publication of KR 10-1710-792 cited in the IDS filed 10/02/2019, translation previously provided, and hereinafter KR ‘792) combined with Portillo-Salido et al. (US 2012/0172341, previously cited on PTO 892, hereinafter Portillo).

Applicant Claims 
Claim 1 is directed to a bilayer combination tablet for oral administration, the bilayer tablet comprising: 
a controlled-release layer containing tramadol as an active ingredient; and 
an immediate-release layer containing celecoxib as an active ingredient, 
wherein a content ratio of tramadol to celecoxib is 1:4.5 to 1:10.5 by molar ratio, 
wherein the bilayer combination tablet is composed to improve medication compliance so as to enable it to be taken at least twice a day, by releasing the tramadol and the celecoxib at different rates such that the tramadol is released slower than the celecoxib and the celecoxib is released immediately when medicated. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
KR ‘792 teaches a bilayer single oral dosage form, e.g. tablet, comprising both celecoxib and tramadol comprising first layer that is immediate release formulation comprising celecoxib and a second layer that is sustained release formulation comprising tramadol (¶¶ 129, 190-195). The sustained release formulation comprises polymers to delay the release of tramadol including cellulose derivatives, e.g. hydroxypropyl methyl cellulose that controls the release of the drug (¶¶ 287-293, 364). The dose of celecoxib in the dosage form is 200 mg and tramadol is 100 mg and the dosage form is taken once a day. However, since both drugs acting synergistically, therefore smaller amount of tramadol can be used to reduce its side effects. The doses are not limited to the disclosed embodiment (¶¶ 337-354). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While KR ‘792 teaches the amount of each of celecoxib and tramadol, the reference however does not teach the molar ratio of the drugs as instantly claimed by claim 1.


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to formulate a bilayer dosage form comprising an immediate release layer comprising celecoxib and a sustained release layer comprising tramadol as taught by KR ‘792, and use molar ratio of tramadol to celecoxib from about 1:1 to about 1:30 as taught by Portillo. One would have been motivated to do so because Portillo teaches such a molar ratio of tramadol to celecoxib 
Regarding the claimed tramadol to celecoxib molar ratio as claimed by claim 1, the claim recites 1:4.5 to 1:10.5, and Portillo teaches molar ratio of 1:1 to about 1:30 that overlaps with the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 1 that the claimed tablet improves medication compliance so as to enable it to be taken twice a day, by releasing tramadol and celecoxib at different rates such that tramadol is released slowly and celecoxib is released immediately, Portillo teaches one or more intake a day. One having ordinary skill in the art would have formulate the dosage form for once or twice a day administration based on individual patient condition, e.g. the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. Further, the KR ‘792 teaches both immediate release of celecoxib and 
Regarding the ratio of tramadol to celecoxib is 1:5 to 1:13.5 by weight ratio as claimed by claim 3, those of ordinary skill in the art would have been readily optimized effective dosages of each of celecoxib and tramadol, and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each of the above mentioned drugs would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art, and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.
Regarding the controlled release agent as claimed by claims 4 and 5, KR ‘792 teaches the claimed hydroxypropyl methyl cellulose. 
Regarding claim 7 that the content of tramadol in the controlled-release layer is such that a single dose of tramadol is 35 mg or less, and regarding claim 8 that the content of tramadol 15 in the controlled-release layer is such that the single dose of tramadol is 25 mg and a daily dose of tramadol is 50 mg, KR ‘792 teaches 100 mg tramadol, and further teaches that since both drugs acting synergistically, therefore smaller amount of tramadol can be used to reduce its side effects. Further, dose can be 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention before the effective filing date of the present invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KR ‘792 and Portillo as applied to claims 1, 3-5 and 7-8 above, and further in view of the article by Mohan et al. (“Formulation and evaluation of immediate release and sustained release bilayer tablet of tramadol hydrochloride”), of record.

Applicant Claims 
Claim 6 is directed to the drug release controlling agent comprises hydroxypropyl methylcellulose (HPMC) and polyethylene oxide (PEO) in amounts of 20 to 30 parts by weight and 30 to 40 parts by weight, respectively, based on 100 parts by weight of the controlled-release layer.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of KR ‘792 and Portillo are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While KR ‘792 teaches HPMC in the sustained release layer that comprises tramadol, the reference however does not teach combination of HPMC with PEO as claimed by claim 6.
Mohan teaches bilayer formulation comprising one layer for sustained release of tramadol. The sustained release layer comprises combination of HPMC and PEO polymers. The amount of each polymer can be adjusted to get the desired release to specific time. For example 25% HPMC and 25% PEO gives 97.51% tramadol release in 24 hour (see the entire document). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to formulate a bilayer dosage form comprising an immediate release layer comprising celecoxib and a sustained release layer comprising tramadol as taught by the combination of KR ‘792 and Portillo that comprises HPMC in the sustained release layer, and use combination HPMC and PEO as taught by Mohan in the sustained drug release layer. One would have been 
Regarding the claimed amounts of each of HPMC and PEO, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize in view of the teaching of Mohan that amount of each polymer can be adjusted to get the desired release to specific time. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges.	
Absent any evidence to the contrary, and based upon the teachings of the prior .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Claim Rejections- 35 U.S.C. 103
Applicants argue that KR ‘792 in view of Portillo fails to teach or suggest “wherein a content ratio of tramadol to celecoxib is 1:4.5 to 1:10.5 by molar ratio,” in combination with “wherein the bilayer combination tablet is composed to improve medication compliance so as to enable it to be taken at least twice a day, by releasing the tramadol and the celecoxib at different rates such that the tramadol is released slower than the celecoxib and the celecoxib is released immediately when medicated,” as recited in amended claim 1.

In response to this argument, it is argued that claimed ratio of tramadol to celecoxib is taught by Portillo that teaches 1:1 to about 1:30 of tramadol to celecoxib that embraces the claimed ratio of 1:4.5 to 1:10.5. Regarding the limitation of “wherein the bilayer combination tablet is composed to improve medication compliance so as to enable it to be taken at least twice a day, by releasing the tramadol and the celecoxib at different rates such that the tramadol is released slower than the celecoxib and the celecoxib is released immediately when medicated,” Portillo teaches one or more intake a day. One having ordinary skill in the art would have formulate the dosage form for once or twice a day administration based on individual patient need, e.g. the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. Further, the KR ‘792 teaches both immediate release of celecoxib and sustained release of tramadol as instantly 

Applicants argue that the claimed tablet is to reduce the side effects of tramadol by reducing the dose of tramadol compared to the usual dose and slowing the release of tramadol in a controlled manner, and at the same time, compensates for the reduced analgesic effect by immediately releasing celecoxib, which exhibits a long-lasting analgesic effect and has relatively less side effects. Specification, paragraphs [3]-[5].

In response to this argument, it is argued that both cited references teach combination of tramadol and celecoxib in a single dosage form as applicants had done. KR ‘792 teaches a bilayer single oral dosage form, e.g. tablet, comprising both celecoxib and tramadol comprising first layer that is immediate release formulation comprising celecoxib and a second layer that is sustained release formulation comprising tramadol. Portillo teaches pharmaceutical compositions comprising tramadol and celecoxib having a level of efficacy similar to the one achievable by each active substance used alone, but with a better safety profile, and allowing a reduction of dose while still delivering the desired activity using less of each ingredient and, therefore, reducing the side effects associated with each active principle. Therefore, reducing the dose of tramadol is taught by the cited references and immediate release of celecoxib is taught and it is expected to compensate for the reduced delayed dose of tramadol as applicants achieved. Applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Any property applicants achieved would be intrinsic property from the prior art composition. 

Applicants argue that the claimed tablet is to provide a combination anti-inflammatory analgesic that adjusts the effect duration of tramadol similar to the effect duration of celecoxib by slowing down the release rate of tramadol and at the same time, reduces the side effects of tramadol (especially, psychological dependence caused by a long-term medication of the tramadol) by reducing the dose of tramadol. Id., paragraphs [7] and [113].

In response to this argument, it is pointed out again to the teachings of the cited references that teaches the claimed composition comprising controlled release tramadol and immediate release celecoxib as claimed. All the components of the instant composition are suggested by the cited references, and any reduction of the side effect of tramadol are expected especially the prior art teaches the claimed dose of tramadol and celecoxib in the claimed ratio. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). While KR ‘792 teaches 100 mg tramadol, however, the reference teaches that since both drugs acting synergistically, therefore smaller amount of tramadol can be used to reduce its side effects. Further, dose can be optimized without undue experimentation, especially in light of the dosage information disclosed prior art, e.g. Portillo teaches 10-2000 mg administered during one or more intake a day, and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.

Applicants argue that the claimed tablet is configured such that a content ratio of tramadol to celecoxib is 1:4.5 to 1:10.5 by molar ratio, and is composed to improve medication compliance so as to enable it to be taken at least twice a day, by releasing the tramadol and the celecoxib at different rates such that the tramadol is released slower than the celecoxib and the celecoxib is released immediately when medicated, as recited in amended claim 1. However, these claimed features are neither disclosed nor suggested in the cited references.



Applicants argue that the KR ‘792 does not teach the molar ratio of the drugs as claimed by claim 1. Nonetheless, the Examiner asserts that the invention as a whole would have been prima facie obvious because Portillo teaches molar ratio of 1:1 to about 1:30 that overlaps with the claimed ratio. Office action, pages 4 and 6. The molar ratio of tramadol to celecoxib disclosed in Portillo is merely comprehensively and broadly designating the range of possible constituent substances. Contrary to the claimed tablet, Portillo did not take into account any side effects (e.g., psychological dependence) that occur when taking tramadol for a long period of time, and considered only a simple combination of ingredients, and thus, as can be seen in Portillo’s claims, etc., it is merely specifying a wide content range without consideration of dosage and relative content. In addition, from the experiments in Portillo, only inhibiting thermal hyperalgesia as a synergy effect of the two active ingredients was confirmed. Thus, the problem and the solution of the claimed invention are completely different from those of Portillo.

In response to this argument, it is noted that applicants themselves admit that the claimed molar ratio is taught by the secondary reference. The ratio taught by Portillo embraces the claimed ratio, and selecting the appropriate ratio is obvious. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “Where selection of one named species from a list of alternatives is all that is required, that species is anticipated.” A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990), where the Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). This is applicable on selecting certain ratio from the broad ratio taught by the Portello. Further, unlike applicants’ assertion that Portillo did not take into account any side effects, Portello actually teaches reduction of dose while still delivering the desired activity using less of each ingredient and, therefore, reducing the side effects associated with each active principle (abstract, ¶¶ 0023-0026).
Regarding the arguments that the reduced side effects taught by Portello are different from what applicants are reducing, it is argued that present claims are directed to composition and all the elements of the claimed composition are taught by the cited references, and the side effects reduced by the composition are not part of the claimed composition. In any event, the side effects of a drug are inherent for such a drug, and its inhibition by similar composition is expected property. The side effects applicants noticed to be reduced are inevitably reduced by the prior art similar composition, absent evidence to the contrary. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141, section III. 

Applicants argue that as described in paragraphs [0058]-[0063] of Portillo, it can be seen that the molar ratio of racemic tramadol hydrochloride vs celecoxib is designed as 1:1, 1:3 and 3:1, which does not overlap with the claimed range of 1:4.5 to 1:10.5. Although tramadol is dangerous 

In response to this argument, it is argued that while Portello exemplifies 1:1, 1:3 and 3:1 in paragraphs [0058]-[0063], however, the reference still discloses in paragraph [0035] the broad ratio of 1:1 to 1:30. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue that in KR ‘792, the celecoxib and tramadol contents are 200 mg and 100 mg, respectively, which merely are the daily doses of commercially available single formulations. This is a prior art that considers only the dissolution pattern that the release pattern of the drugs in different layers does not impede the pain-improving effect of each layer after the complex formulation, and does not consider any side effects considered in the claimed invention.

In response to this argument, it is argued that the present claims are directed to a product and all the elements of the claimed product are taught by combination of the cited references. Side effect of a drug at certain dose are inherent for that drug and expected to be reduced by reducing the dose, as taught by Portello. Note that the prior art teaches the instantly claimed doses of both tramadol and celecoxib. If the prior art 
	
Applicants argue that tramadol has been significantly problematic for its side effects even as a single drug, so the presence of additional side effects that may arise from it when preparing a combination formulation with celecoxib should also be considered. It is believed that the patentability of the claimed invention is recognized by how it overcomes and solves the anticipated problems, not from a simple combination of the descriptions in the cited references.

In response to this argument, the examiner maintains the position that the claims are directed to a composition and all its elements are taught by the cited references. Any properties applicants achieved should be expected from the prior art. Reducing the side effects of both drugs when combined is expected. In any event, the discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.



In response to this argument, the examiner respectfully disagrees because each element of the claimed composition are taught by combination of the cited references. The claimed ratio is taught as set forth in this office action. Further, the particular features that applicants achieved are suggested by the cited prior art. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the cited references exists, even different from what applicants had done, as well as reasonable expectation to achieve the present invention, as set forth in this office action.
Regarding dependent claims, each dependent claim is taught either explicitly or implicitly by the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./